DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 3-18 and 21-23 are pending and presented for examination. Claims 1, 5, 21 and 23 were amended and claims 2, 19 and 20 were cancelled via the instant amendment dated 29 March 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 29 March 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 7, 10 and 15-18 under 35 U.S.C. 102(a)(1) over Spradling is WITHDRAWN as the claim is drawn to kraft or black liquor lignin which lignosulfonate is not.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 and those dependent thereon, previously allowable subject matter from claim 2 was amended into claim 1 and it is allowable for the reasons stated forth in the Office Action dated 2 February 2021 which is hereby incorporated by reference in its entirety.
As to claim 5 and those dependent thereon, the claim was re-written in independent form as the closest piece of prior art, Spradling does not expressly state forming the at least partially decomposed lignin via heating raw lignin to an elevated temperature/time to at least partially 
As to claim 21 and those dependent thereon, claim 21 was re-written in independent form as Spradling disclosed a compressive estrength much less than 20 MPa as discussed in the Office Action dated 29 March 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736